Citation Nr: 1040146	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from January 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  


REMAND

The Veteran's claim for an initial disability rating in excess of 
50 percent for PTSD was previously remanded by the Board in 
January 2009 for further development.  While the Board sincerely 
regrets the delay, the case must again be remanded for additional 
development.

The RO completed the directed remand development, to include 
obtaining additional VA medical records, Social Security 
Administration records and, in May 2009, the Veteran was accorded 
a VA examination to assess his service-connected PTSD.  

In correspondence dated in January 2010, the Veteran reported 
that he sought treatment for his service-connected PTSD at the 
Vet Center from 2005 to the present.  The most recent medical 
records from the Vet Center are dated in August 2005.  
Accordingly, the RO must attempt to obtain these records before a 
determination can be made by the Board.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from October 14, 
2008, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Attempt to obtain records from the 
Vet Center dating from August 2005.  If 
any releases are required, the Veteran 
should be requested to provide signed 
authorization allowing the release of 
records to VA.  If the records are not 
ultimately obtained, the Veteran should 
be notified pursuant to 38 C.F.R. 
§ 3.159(e).

2.  Associate with the claims folder VA 
medical records dating from October 14, 
2008, to the present.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

3.  After undertaking any additional 
development deemed warranted, which may 
include a VA examination, readjudicate 
the Veteran's claim after ensuring that 
the above development is complete.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


